Case 2:19-cv-00180-N.]B-.]Vl\/l Document 1 Filed 01/10/19 Page 1 of 7

THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTR|CT OF LOU|SIANA
NEW ORLEANS DIV|S|ON

TREV|S A. REED C|V|L ACT|ON NO.

VERSUS JUDGE

JEFFERSON PAR|SH SCHOOL BOARD MAGISTRATE
COMPLA|NT

NOW |NTO COURT, through undersigned counsels, comes Plaintiff, Trevis A.
Reed, who is a person of full majority, domiciled in the State of Louisiana and who

resides in a Parish within this Judicial District, who respectfully represents the following:
NATURE OF THE ACT|ON

This is an action bought under Title Vl| of the Civil Rights Act of 1964, as
amended1 and Title l of the Civi| Rights Act of 1991; also under Title l of the American
with Disabilities Act of 1990, and the ADA Amendments Act of 2008, to correct unlawful
employment practices on the basis of retaliation and disabilityl P|aintiff, Trevis A. Reed,
has been retaliated against by the Defendant, because of a previous discrimination
lawsuit that was successfully litigated in 2014 (2:‘|2- cv- 02758); with the parties
entering into an agreement that provided a neutral job reference for Plaintiff and
monetary concessions P|aintiff was offered a new position with the Defendant in 2015,
and the offer was later rescinded after Plaintiff went to Defendant’s HR department and
asked to see her file to find out why her job application was flagged F’laintiff discovered

that her personnel file contained all of the documents from the previous lawsuit

Case 2:19-cv-00180-N.]B-.]Vl\/l Document 1 Filed 01/10/19 Page 2 of 7

including her personal medical records and reports; as well the documents which
alleged that she had abandoned her previous position The details of these actions will

be described with greater particularity in paragraph eleven below.
JURI§QICT|ON AND VENUE

1. This Court has subject matterjurisdiction pursuant to 28 U.S.C. sec.1332. The

amount in controversy exceeds $75,000.00 exclusive of interest and costs

2. This action is authorized and instituted pursuant to Title Vll of the Civil Rights
Act of 1964, as amended, 42 U.S.C. sec.ZOOOe-S(a); and the American with Disabilities

Act of 1990, and the ADA Amendments Act of 2008.

3. The employment practices alleged to be unlawful were at all times committed

in the United States District Court for the Eastern District of Louisiana.
PARTIES
4. Plaintiff, Trevis A. Reed, is a resident of St. Tammany Parish, Louisiana.

5. At all relevant times, Defendant has continuously been a domestic institution
charged with the education of students in Jefferson Parish, Louisiana, doing business in

the State of Louisiana and has continuously had at least 15 employees

6. At all relevant times Defendant has continuously been an employer engaged
in an industry affecting commerce within the meaning of Section 701(b), (g) and (h) of

Titie vii, 42 u.s.c. sections 2000-e-(b), (g) and (h),

7. At all relevant times, all material facts occurred within the jurisdiction of this

Court.

Case 2:19-cv-00180-N.]B-.]Vl\/l Document 1 Filed 01/10/19 Page 3 of 7

STATEMENT OF_CLAlMIS

8. l\/lore than thirty days prior to the institution of this lawsuit, Trevis A. Reed filed
a charge of discrimination with the Equal Employment Opportunity Commission
(hereinafter referred to as EEOC), Charge Number 461-2016-00180, alleging she had
been retaliated against because of filing a previous charge of discrimination (Charge
No. 461-2011-01371) under the Americans with Disabilities Act and the ADA
Amendments of 2008; and after successfully litigating said charge, in the settlement of
the previous litigation, Plaintiff entered into an agreement with the Defendant, that
provided for monetary compensation and a neutral job reference Defendant has

violated that agreement which was signed and dated on

9. A Right to Sue was issued by the Department of Justice, Civil Rights Divisionl

on October 9, 2018, and received by Plaintiff on October 16, 2018.
10. All conditions precedent to the institution of this lawsuit have been fulfilled

11. Plaintiff, Trevis A. Reed was originally employed by the Defendant as a
Specia| Education teacherfrom August of 2009 through February 11, 2011, when she
was wrongfully terminated for “job abandonment" after suffering a late term miscarriage
with medical complications that caused Plaintiff to exhaust her approved sick and
extended leave After exhausting her administrative remedies Plaintiff filed a
discrimination charge with EEOC (Charge No. 461-2011-013710) and was issued a
Right to Sue The matter was filed in this Court (Case 2:12-cv-02758) and after Plaintiff
prevailed in a Summary Judgment Motion bought by the Defendant, the parties entered

into a “Confidential Settlement Agreement” which was signed on Apri| 29, 2014. The

Case 2:19-cv-00180-N.]B-.]Vl\/l Document 1 Filed 01/10/19 Page 4 of 7

Plaintiff received monetary compensation for herself and counse|, and there was also a
provision that required Defendant to place a letter in Plaintiff’s personnel file which
confirmed her dates of employment with Defendant, and stated that her work had been
satisfactory for the purpose of any future employer inquiries Defendant has continued
to violate the “Confidential Sett|ement Agreement”, by providing negative job references
to prospective employers and causing Plaintiff’s professional reputation irreparable

harm.

On July 29, 2015, Plaintiff applied for the position of Educational Diagnostician
with the Defendant. On August 24, 2015, Plaintiff was interviewed and offered the
position by Dr. Deidra Louisl After accepting the position, Plaintiff was contacted by Dr.
Louis and informed that the Human Resource Department had flagged her name and

she needed to get a clearance from HR before she could officially start her position

On September 11, 2015, Plaintiff went to the Defendant’s HR department and
met with Evonne lV|itchel| who allowed Plaintiff to review her personnel file When
Plaintiff opened her fi|e, she was shocked to find all the documents from her previous
litigation, including all of her medical reports depositions and court filings Plaintiff also
discovered that all of the documents concerning her wrongful discharge for “job
abandonment" were also in the files Absent from the file was the “letter” Defendant
agreed to place in her file confirming her dates of employment and her satisfactory work
performance On October 30, 2015, Plaintiff received an e-mail notification from Dr.

Louis that her job application had been marked inactive

12. The effect of the practices complained of in paragraph 11 has been to

deprive Plaintiff of equal employment opportunities and othenrvise adversely affect her

4

Case 2:19-cv-00180-N.]B-.]Vl\/l Document 1 Filed 01/10/19 Page 5 of 7

status as an employee ruin her reputation in the education community, and deny her
future employment opportunities all because of the Defendant’s malicious retaliation

against Plaintiff due to her exercising her right to file and pursue a charge of

discrimination

13. The unlawful practices complained of in paragraph 11 above were intentional

14. The unlawful practices complained of in paragraph 11 above were done with

malice or reckless indifference to the federally protected rights of l\rlrs Reed.

15. The unlawful practices complained of herein have caused lvlrs. Reed to suffer
economic injuries including, but not limited to lost wages as well as pecuniary and non-

pecuniary injuries

16. The unlawful practices complained of herein have caused |Vlrs. Reed
emotional damages loss of self-esteem, and irreparable damage to her professional

reputation

17. The unlawful practices complained of herein have violated all record

keeping practices established by EEOC guidelines as well as H|PF'A violations

PRAYER FOR RELlEF
WHEREFORE, Plaintiff, Trevis A. Reed, requests that this Court:

A. Grant a permanent injunction enjoining Defendant Employer, its officers
successors assigns and all persons in active concert or participation with itl from

engaging in employment practices which violate Tit|e Vll of the Civil Rights Act of 1964,

5

Case 2:19-cv-00180-N.]B-.]Vl\/l Document 1 Filed 01/10/19 Page 6 of 7

as amended, when they discriminated on the basis of retaliation against Plaintiff for

exercising a federally protected right to file and pursue a charge of discrimination

B. Order Defendant Employer, its officers successors assigns to institute and
carry out policies practices and programs which provide equal employment
opportunities for qualified individuals and which eradicate the effects of its past and

present unlawful practices

C. Order Defendant Employer, its officers successors assigns to correct their
record keeping violations in accordance with EEOC guidelines as well as adhering to
stringent HlPPA rules and regulations concerning the dissemination and protection of

individual's medical records and information

D. Order Defendant Employer, its officers successors assigns to make wholel
Plaintiff, Trevis A. Reed, by providing compensation for past and future pecuniary

losses resulting from the unlawful employment practices described in paragraph 11.

E. Order Defendant Employer, its officers successors assigns to make who|e,
Plaintiff, Trevis A. Reed, by providing compensation for past and future non-pecuniary
losses resulting from the unlawful practices complained of in paragraph '|1, including,
but not limited to, emotional pain and suffering, inconveniences loss of enjoyment of

life, lowered self-esteem and humiliation, in amounts to be determined at trial.

F. Grant such further relief as the Court deems necessary and proper under the

circumstances

G. Award Plaintiff its costs of this action

Case 2:19-cv-00180-N.]B-.]Vl\/l Document 1 Filed 01/10/19 Page 7 of 7

?tfully%\/E submitted

`ifnrian ivi Thdrn'ton“Ls'B#zsszs
Clarence Roby LSB #20345
3701 Canal Street, Suite “U"
New Orleans LA 70119
(504)486-7700

PLEASE SERVE:

Patricia Adams, Esq.
Jefferson Parish School Board
501 Manhattan Blvd.

Haryey, LA 70058

